COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-139-CV



IN RE DALLAS COUNTY, TEXAS	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied.

The stay of the trial court proceedings in cause number 236-231665-08, styled 
Dee Brown, Inc. v. Thos. S. Byrne, Ltd. v. Dallas County
, pending in the 236th District Court of Tarrant County, Texas is hereby lifted. 

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL:  MEIER, LIVINGSTON, and WALKER, JJ. 



DELIVERED:  July 10, 2009  

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.